Citation Nr: 1429288	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-16 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This case was previously before the Board in November 2013, when the claims of entitlement to service connection for tinnitus and left ear hearing loss were denied and the claim of entitlement to service connection right ear hearing loss was remanded in order to obtain another VA medical opinion, and thereafter, to readjudicate the claim.  Pursuant to the Board's November 2013 remand instructions, a medical opinion was obtained in December 2013.  Thereafter, the claim was re-adjudicated and January 2014 supplemental statement of the case was issued.  Thus, the Board finds that there was been substantial compliance with the November 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).


FINDING OF FACT

The Veteran's right ear hearing loss is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this decision, the Board grants service connection for right ear hearing loss.  This represents a complete grant of the remaining issue on appeal.  Thus, any deficiency in VA's compliance with this issue is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The evidence of record supports a finding that the Veteran sustained exposure to loud noises while in service.  Specifically, the Veteran's Form DD-214 lists his military occupation as an aircraft mechanic.  The Veteran described, in a May 2009 statement filed with his claim, that he was exposed to noise in service through engine noise as he started and refueled fighter jets.  He also referenced driving a tow tractor as well as noise exposure from air compressors and generators.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for right ear hearing loss.

The Veteran was afforded a VA audiological examination in August 2009, during which he reported noise exposure during military service as an aircraft mechanic.  He also reported post-service employment performing hand work on molding at a car factory, housekeeping and carpentry at the Tomah VA Medical Center, while utilizing ear protection.  The August 2009 VA examiner provided a diagnosis of moderate to severe sensorineural hearing loss for the right ear.  August 2009 VA audiometric testing revealed that the Veteran has bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Right ear hearing loss of VA purpose was also shown by private audiological testing conducted in June 2009.  Thus, the current disability element of the claim is established by the evidence.  The question remaining for consideration is whether the Veteran's current disability of right ear hearing loss is related to the in-service noise exposure.

As to the origin of the Veteran's hearing loss, the August 2009 VA examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure because the Veteran's separation examination was normal.  The August 2009 VA examiner further stated hearing loss would have immediate presence following noise exposure.  An October 2009 addendum opinion provided a similar rationale.  However, the lack of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As discussed above and for the reasons detailed above, in November 2013, the Board found these VA opinions inadequate and remanded the claim of entitlement to service connection for right ear hearing loss to obtain another VA medical opinion.  

Pursuant to the November 2013 Board remand, another opinion was obtained specific to the Veteran's right ear hearing loss.  The December 2013 medical opinion stated the Veteran's right ear hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness, because there was no threshold shift between the Veteran's enlistment and separation examinations and each examination documented hearing within normal limits.  The December 2013 medical opinion also referenced a medical panel which found that prolonged delay in the onset of noise-induced hearing loss was unlikely.  Finally, the December 2013 VA examiner stated the Veteran also carries a diagnosis of Meniere's disease in his right ear which would not be due to or a result of in-service noise exposure.

The November 2013 VA examiner's opinion tends to weigh against the claim; however, neither the November 2013 examiner, nor other evidence, attributes the Veteran's right ear hearing loss to any other intercurrent cause.  Notably, the November 2013 VA examiner did not address the Veteran's recollection that his hearing difficulty first onset during service and the lack of post-service noise exposure.  Significantly, the Veteran indicated, in the August 2010 notice of disagreement, that during his 12 years of housekeeping work, he used nothing louder than a vacuum cleaner.  He also reiterated that with respect to his carpentry work he utilizes hearing protection.  

The Veteran is competent to testify as to observable symptoms such as hearing difficulty, because the type of symptom capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has consistently reported that hearing difficulty first began during service.  As noted above, hearing difficulty is the type of condition that a lay person can identify.  Id.  The Veteran is credible with respect to his assertions of experiencing hearing difficulty in service and continuously since service because his statements regarding the onset are consistent.  In this regard, the Board notes that hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  See Walker,708 F.3d 1338.  The Veteran filed his claim for bilateral hearing loss in May 2009 and he indicated the issue began during service in 1974.  In his August 2010 notice of disagreement, the Veteran stated his hearing related problems have existed for well over 20 years.   These are consistent statements that show the Veteran maintains the hearing problems began during service.  This is also supported by an August 1987 VA treatment record, in which the Veteran complained of hearing loss which he attributed to noise exposure during service.  

The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his hearing difficulty to be credible and they are accorded significant evidentiary weight.  Moreover, the November 2013 examiner did not address the Veteran's statement of hearing difficulty since service, and thus is of lessened probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).    Additionally, the Veteran stated, in his August 2010 notice of disagreement, that he considered his hearing problems more of a nuisance rather than a problem, and thus he did not seek treatment for many years.  Thus, the Veteran's credible statements, combined with other evidence regarding his disabilities, are sufficient to outweigh the opinion of the November 2013 VA examiner.  

At the least, this evidence raises a reasonable doubt as to whether the Veteran's current right ear hearing loss is etiologically related to noise exposure in service.  When resolving doubt in the Veteran's favor, the Board finds that right ear hearing loss is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Thus, the Board concludes that service connection for right ear hearing loss is warranted.  



ORDER

Entitlement to service connection for right ear hearing loss disability is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


